Exhibit 10.3 

AMENDMENT 2008-1

TO

EMPLOYMENT AGREEMENT

THIS AMENDMENT 2008-1 (the “Amendment”), dated as of November 12, 2008, is
entered into by and among Antares Pharma, Inc. (“Antares”), Antares Pharma AG
(the “Corporation”), Gewerbestrasse 18, 4123 Allschwil, Switzerland, a
wholly-owned subsidiary of Antares, and Dario Carrara (“Employee”).

 

RECITALS

WHEREAS, the Corporation, Antares and Employee previously entered into an
Employment Agreement, dated October 13, 2006 (the “Existing Employment
Agreement”);

WHEREAS, the Corporation, Antares and Employee desire to amend the Existing
Employment Agreement to comply with the requirements of section 409A of the
Internal Revenue Code of 1986, as amended and the regulations promulgated
thereunder, and to make certain other clarifying changes; and

WHEREAS, Section 6.5 of the Existing Employment Agreement provides that the
Existing Employment Agreement may be amended pursuant to a written agreement
executed by all the parties hereto.

NOW, THEREFORE, the parties hereby agree that, effective as of November 12,
2008, the Existing Employment Agreement shall be amended as follows:

 

1.

The last sentence of Section 2.2 of the Existing Employment Agreement is hereby
amended in its entirety to read as follows:

“The Discretionary Bonus shall be payable in cash, shares of common stock of
Antares or in some combination thereof, as determined by the Board in its sole
discretion, and shall be paid on or after January 1, but no later than March 15
of the fiscal year following the fiscal year for which such Discretionary Bonus
is earned.”

 

 

2.

The second paragraph of Section 3.2(a) of the Existing Employment Agreement is
hereby amended in its entirety to read as follows:

“In the event of any termination pursuant to this subsection, the Corporation
shall be obligated to pay Employee only that portion of his base salary earned,
accrued and owing, but not yet paid under Section 2.1 hereof, up to and
including the date upon which such termination becomes effective.”

 

--------------------------------------------------------------------------------

 

3.

The first sentence of Section 3.2(b) of the Existing Employment Agreement is
hereby amended in its entirety to read as follows:

“Termination Without Cause. Notwithstanding anything in this Agreement to the
contrary, should the Corporation or Antares terminate Employee’s employment
hereunder at any time without Cause, as a condition to any such termination, the
Corporation shall (i) pay Employee that portion of his base salary and other
benefits earned, accrued and owing, but not yet paid under Sections 2.1, 2.3,
2.5, 2.6, 2.8, 2.10 and 2.11 hereof, up to and including the date upon which
such termination becomes effective, and (ii) pay to Employee an amount equal to
six (6) months of base salary, in accordance with the Corporation’s established
pay policies and procedures, commencing within thirty (30) days following the
date upon which Employee’s termination of employment becomes effective.”

 

 

4.

Section 3.2(c) of the Existing Employment Agreement is hereby amended in its
entirety to read as follows:

“Termination on Disability. Subject to the following, and notwithstanding
anything in this Agreement to the contrary, the Corporation or Antares may
terminate Employee’s employment hereunder upon Employee’s disability (as
determined below), subject to the requirements of applicable law, provided that
in the event the Corporation or Antares terminates Employee’s employment due to
disability, the Corporation shall be obligated to pay Employee only that portion
of his base salary earned, accrued and owing but not yet paid under Section 2.1
hereof, up to and including the date upon which such termination on account of
Employee’s disability becomes effective.

 

For the purposes of this Agreement, Employee shall be deemed to be suffering
from a disability if Employee, in the reasonable judgment of Antares’ Board of
Directors (with Employee abstaining from any such vote if Employee is elected to
serve on either the Corporation’s or Antares’ Board of Directors, about which no
representation is made herein or otherwise), is unable to perform his duties, as
specified in Section 1 hereof, by reason of illness or incapacity for a period
of more than one hundred eighty (180) days in any twelve (12) month period.”

 

 

5.

A new Section 3.2(d) is hereby added to the Existing Employment Agreement to
read in its entirety as follows (and the remainder of Section 3.2 is renumbered
accordingly):

“Termination on Death. Subject to the following, and notwithstanding anything in
this Agreement to the contrary, upon Employee’s death this Agreement and
Employee’s employment shall immediately terminate and the Corporation shall be
obligated to pay Employee’s estate only that portion of his base salary earned,
accrued and owing but not yet paid under Section 2.1 hereof, up to and including
the date upon which Employee died.”

 

--------------------------------------------------------------------------------

 

6.

Section 3.2(e) of the Existing Employment Agreement, as renumbered, is hereby
amended in its entirety to read as follows:

“Termination by Employee. In the event Employee terminates this Agreement, the
Corporation shall be obligated to pay Employee (i) that portion of his base
salary and other benefits earned, accrued and owing, but not yet paid under
Sections 2.1, 2.3, 2.4, 2.5, 2.6, 2.8, 2.8, 2.10 and 2.11 hereof, up to and
including the date upon which such termination becomes effective.”

 

 

7.

A new Section 3.2(f) is hereby added to the Existing Employment Agreement to
read in its entirety as follows:

“Specified Employee Status. Severance payments under this Agreement shall be
paid within the “short-term deferral” and the “separation pay” exceptions under
Treas. Reg. sections 1.409A-1(b)(4) and (b)(9), respectively; provided, however,
if at the time of Employee’s “separation from service” (within the meaning of
such term under section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”)) with the Corporation or Antares, the Corporation, Antares, or any
affiliate has securities which are publicly-traded on an established securities
market and Employee is a “specified employee” (as defined in section 409A of the
Code) and it is necessary to postpone the commencement of any severance payments
otherwise payable pursuant to this Agreement as a result of such separation from
service to prevent any accelerated or additional tax under section 409A of the
Code, then the Corporation or Antares, as applicable, will postpone the
commencement of the payment of any such payments or benefits hereunder (without
any reduction in such payments or benefits ultimately paid or provided to
Employee) that are not otherwise exempt from section 409A of the Code, until the
first payroll date that occurs after the date that is six (6) months following
Employee’s separation from service with the Corporation or Antares, as
applicable (as defined under section 409A of the Code). If Employee dies during
the postponement period prior to the payment of the postponed amount, the
amounts withheld on account of section 409A of the Code shall be paid to
Employee’s estate within sixty (60) days after the date of Employee’s death.”

 

 

8.

Section 6.1 of the Existing Employment Agreement is hereby amended in its
entirety to read as follows:

“Notices. All notices and other communications under this Agreement will be
sufficient if written and sent by registered or certified mail, return receipt
requested, in the case of Employee, to his residence as shown on the
Corporation’s records, and in the case of the Corporation, to c/o Antares
Pharma, Inc. at its offices at Princeton Crossroads Corporate Center, 250
Phillips Blvd., Suite 290, Ewing, NJ 08618, Attention: Chief Executive Officer,
Facsimile: (609) 359-3015 with a copy to Morgan Lewis and Bockius LLP, 1701
Market St., Philadelphia, PA 19103, Attention: Amy Pocino Kelly, Esq.,
Facsimile: (877) 432-9652; provided, however, that any notice of change of
address shall be effective only upon receipt.”

 

--------------------------------------------------------------------------------

 

 

9.

A new Section 6.10 is hereby added to the Existing Employment Agreement to read
in its entirety as follows:

“Section 409A. This Agreement shall be interpreted to avoid any penalty
sanctions under section 409A of the Code. If any payment or benefit cannot be
provided or made at the time specified herein without incurring sanctions under
section 409A of the Code, then such benefit or payment shall be provided in full
at the earliest time thereafter when such sanctions will not be imposed. For
purposes of section 409A of the Code, all payments to be made upon a termination
of employment under this Agreement may only be made upon a “separation from
service” (within the meaning of such term under section 409A of the Code), each
payment made under this Agreement shall be treated as a separate payment and the
right to a series of installment payments under this Agreement is to be treated
as a right to a series of separate payments. In no event shall Employee,
directly or indirectly, designate the calendar year of payment. All
reimbursements and in-kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of section 409A of the Code,
including, where applicable, the requirement that (i) any reimbursement is for
expenses incurred during Employee’s lifetime (or during a shorter period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the calendar year in which the expense is incurred, and (iv) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.”

 

 

10.

In all respects not amended, the Existing Employment Agreement is hereby
ratified and confirmed.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Corporation, Antares and Employee agree to the terms of
the foregoing Amendment, effective as of the date set forth above.

 

ANTARES PHARMA AG

 

 

By:

 

lts: Director, Antares Pharma AG

 

 

ANTARES PHARMA, INC.

 

 

By: ___________________________

 

lts: President and CEO

 

 

_______________________________

Dario Carrara

 

 



 

 

 